DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 12, applicant discloses “location circuity”, however applicant fails to clearly define what is meant as “location circuity”. The term “location circuity” is not a commonly known phrase or device in the art and furthermore applicants specification is silent in regards to clearly describing what a “location circuity” is or referring to. Thus “location circuity” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 12 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12, applicant discloses “location circuity”, however applicant fails to clearly define what is meant as “location circuity”. The term “location circuity” is not a commonly known phrase or device in the art and furthermore applicants specification is silent in regards to clearly describing what a “location circuity” is or referring to. Thus the claim is left unclear and indefinite to the metes and bounds of the invention. For examining purposes, examiner is interpreting “location circuity” as any device, sensor or instrument that provides some kind of location data.

Regarding claim 26, applicant discloses “wherein the first-order spatial derivative measurements are sufficient for determination of second-order spatial derivatives of the seismic pressure wavefield for deghosting of seismic survey data to generate ghost-attenuated seismic survey data with improved representation of geologic features”, the language of “are sufficient for determination” is simply stating that some data is good enough to be used, however it is unclear to what applicant is trying to claim. Thus the claim is left unclear and indefinite to the metes and bounds of the invention

Claims 6-8 recites the limitation “the pressure gradient sensors “in line 2 of claims 6-8.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6, applicant discloses “the pressure gradient sensors”, however applicant discloses “pressure spatial gradient sensors” in claim 1, which claim 6 is depended on. It is unclear if applicant is referring to the same sensor as recited in claim 1 or an entirely different sensor and thus claim 6 and subsequent dependent claims are rendered unclear and contain insufficient antecedent basis for this limitation in the claim. For examining purposes, examiner is interpreting “the pressure gradient sensors” as pressure spatial gradient sensors. 

Claims 7-8 are rejected under the same reasons as claim 6 based on virtue of dependency. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-12, 16-18, 20-21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Toennessen (US 7411863 B2) in view of El Yadari (will be referred to as El from now on) (US 20140200820 A1) and Charske (US 3794965 A).

Regarding claim 1, Toennessen teaches a frame that comprises a central longitudinal axis and members that define orthogonal planes that intersect along the central longitudinal axis. (Fig.4A-4B)

Further regarding claim 1, Toennessen teaches a data interface (12 and 14) operatively coupled to the frame. (Col.12, line 63 – Col.13, line 5, Col.10, lines 36-40, Fig.4A-4B)

Further regarding claim 1, Toennessen teaches hydrophones (8) and pressure sensors (8) mounted to the 10frame. (Col.3, line 47 – Col.4, line 22, Fig.4A-4B) Toennessen teaches equipment for measuring pressure mounted to the frame (Col.3, lines 56-58) does not explicitly teach pressure spatial gradient sensors.
El, in the same field of endeavor teaches pressure spatial gradient sensors (212). (Paragraph 55, Paragraph 52, Fig.2) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Toennessen to incorporate pressure spatial gradient sensors as taught by El in order to measure a particle velocity and/or a particle acceleration at a particular point and direction.

Further regarding claim 1, Toennessen teaches at least one inertial motion sensor operatively coupled to the frame that generates frame orientation data, wherein the hydrophones, the pressure sensors and the at least one inertial motion sensor are operatively coupled to the data interface. (Col.15, line 53 – Col.16, line 2, Col.3, line 47 – Col.4, line 22, Claim.4, Fig.4A-4B) Toennessen teaches equipment for measuring pressure mounted to the frame (Col.3, lines 56-58) does not explicitly teach pressure spatial gradient sensors.
El, in the same field of endeavor teaches pressure spatial gradient sensors (212). (Paragraph 55, Paragraph 52, Fig.2) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Toennessen to incorporate pressure spatial gradient sensors as taught by El in order to measure a particle velocity and/or a particle acceleration at a particular point and direction.

Toennessen teaches the invention as claimed but does not explicitly teach a buoyancy engine operatively coupled to the frame wherein the buoyancy engine comprises at least one mechanism that controls buoyancy of at least the frame, the hydrophones, the pressure spatial gradient sensors and the buoyancy engine.

Charske, in the same field of endeavor teaches a buoyancy engine operatively coupled to a frame wherein the buoyancy engine comprises at least one mechanism that controls buoyancy of at least the frame, the hydrophones, the pressure spatial gradient sensors and the buoyancy engine. (Col.1, lines 64-68 and 10-12, Col.2, lines 21-23) Toennessen in view of El teaches a frame with hydrophones and pressure sensors mounted to it and Charske teaches a buoyancy engine operatively coupled to a frame wherein the buoyancy engine controls buoyancy of the frame and inherently all its additions. It would have been obvious to one having ordinary skill in the art before the effective filling date 

Regarding claim 2, Toennessen teaches a tow cable connector (17-18). (Col.10, lines 32-34, Fig.4A-4B)

Regarding claim 3, Toennessen teaches wherein the tow cable connector (17-18) is operatively coupled to the data interface (12 and 14). (Col.10, lines 32-46, Fig.4A-4B)

Regarding claim 4, Toennessen teaches at least one accelerometer (8). (Col.4, lines 45-60, Col.3, line 47 – Col.4, line 22, Claims 2, 4 and 10, Fig.4A-4B)

Regarding claim 6, Toennessen teaches wherein at least some of the pressure sensors (8) and at least some of the hydrophones (8) are located with respect to the frame. (Col.3, line 47 – Col.4, line 22, Claims 2, 4 and 10, Fig.4A-4B) Toennessen teaches equipment for measuring pressure mounted to the frame (Col.3, lines 56-58) does not explicitly teach pressure spatial gradient sensors.
El, in the same field of endeavor teaches pressure gradient sensors (212) and at least some of the hydrophones (208) are collocated with respect to the frame. (Paragraph 55, Paragraph 52, Fig.2) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Toennessen to incorporate pressure gradient sensors and at least some of the hydrophones are collocated with respect to 

Regarding claim 7, Toennessen teaches the invention as claimed but does not explicitly teach wherein a collocated pressure gradient sensor and a collocated hydrophone comprise a common housing. Toennessen discloses hydrophones and equipment for measuring pressure that could be combined as a singular "seismic instrument" (8). Toennessen teaches equipment for measuring pressure mounted to the frame (Col.3, lines 56-58) does not explicitly teach pressure gradient sensor.
El, in the same field of endeavor teaches wherein a collocated pressure gradient sensor (212) and a collocated hydrophone (208) comprise a common housing (206). (Paragraph 55, Paragraph 52, Fig.2) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Toennessen to incorporate wherein a collocated pressure gradient sensor and a collocated hydrophone comprise a common housing as taught by El in order be utilized to particularly measure pressure wavefield and its gradient components and further measure a particle velocity and/or a particle acceleration at a particular point and direction.

Regarding claim 8, Toennessen teaches wherein a collocated pressure sensor (8) and a collocated hydrophone (8) comprise separate housings that have a separation distance. (Col.3, line 47 – Col.4, line 22, Claims 2, 4 and 10, Fig.4A-4B) Toennessen teaches equipment for measuring pressure mounted to the frame (Col.3, lines 56-58) does not explicitly teach pressure gradient sensors.
El, in the same field of endeavor teaches pressure gradient sensors (212) and a collocated hydrophone (208). (Paragraph 55, Paragraph 52, Fig.2) It would have been obvious to one having ordinary skill in the art before the effective filling date to have 
Toennessen in view of El discloses the claimed invention except for a separation distance of approximately 15 cm or less. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a separation distance of approximately 15 cm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 9, Toennessen teaches the invention as claimed but does not explicitly teach wherein the buoyancy engine controls depth of the hydrophones with respect to a water/air interface.
Charkse, in the same field of endeavor teaches wherein the buoyancy engine controls depth of the hydrophones with respect to a water/air interface. (Col.1, lines 10-28, Col.2, lines 40-65, Col.3, line 60 – Col.4, line 9) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Toennessen to incorporate wherein the buoyancy engine controls depth of the hydrophones with respect to a water/air interface as taught by Charske in order to largely eliminates the difficulties associated with external depth controllers and other equipment available heretofore. (Charske: Col.1, lines 28-60)

Regarding claim 10, Toennessen teaches the invention as claimed but does not explicitly teach wherein the at least one mechanism that controls buoyancy comprises a fluid chamber.
Charkse, in the same field of endeavor teaches wherein the at least one mechanism that controls buoyancy comprises a fluid chamber. (Abstract, Col.1, line 64 – Col.2, line 20) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Toennessen to incorporate wherein the at least one mechanism that controls buoyancy comprises a fluid chamber as taught by Charske in order to largely eliminates the difficulties associated with external depth controllers and other equipment available heretofore.

Regarding claim 11, Toennessen teaches at least one inertial motion sensor (8) but does not explicitly teach wherein the buoyancy engine comprises a sealed housing and wherein the at least one inertial motion sensor is disposed within the sealed housing.  
Charkse, in the same field of endeavor teaches wherein the buoyancy engine comprises a sealed housing and wherein the at least one inertial motion sensor is disposed within the sealed housing. (Col.4, lines 63-65, Col.9, lines 7-13, Fig.1, 20) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Toennessen to incorporate wherein the buoyancy engine comprises a sealed housing and wherein the at least one inertial motion sensor is disposed within the sealed housing as taught by Charkse in order to prevent fluid leakage.

Regarding claim 12, Toennessen teaches location circuitry (8), and an underwater beacon (8) operatively coupled to the frame. (Col.3, line 47 – Col.4, line 22, Fig.4A-4B) 
 
Regarding claim 16, Toennessen teaches wherein the frame comprises orthogonal planar sub-frames. (Fig.4A-4B, 10)

Regarding claim 17, Toennessen teaches wherein the hydrophones (8) are mounted to the members. (Col.3, line 47 – Col.4, line 22, Claims 2, 4 and 10, Fig.4A-4B)

Regarding claim 18, Toennessen teaches wherein in a Cartesian coordinate system having x, y and z axes, the frame comprises a portion that extends in a x,y-plane and a portion that extends in a y,z-plane, wherein the central longitudinal axis is along the x axis of the Cartesian coordinate system. (Fig.4A-4B)

Regarding claim 20, Toennessen teaches wherein the members comprise at least one member. (Fig.4A-4B) Toennessen teaches the invention as claimed but doesn’t explicitly teach a curved member, however it would have been an obvious matter of design choice to make the different portions of the members of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 21, Toennessen teaches controlling a marine seismic acquisition system to acquire seismic data from a plurality of hydrophones (8) and pressure sensors (8) directly mounted to a frame, wherein the frame comprises a central longitudinal axis and members that define orthogonal planes that intersect along the central longitudinal axis. (Col.3, line 47 – Col.4, line 22, Fig.4A-4B) Toennessen teaches equipment for measuring pressure mounted to the frame (Col.3, lines 56-58) does not explicitly teach pressure spatial gradient sensors.
El, in the same field of endeavor teaches pressure spatial gradient sensors (212). (Paragraph 55, Paragraph 52, Fig.2) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Toennessen to incorporate 

Further regarding claim 21, Toennessen teaches a method to generate frame orientation data via at least one inertial motion sensor operatively coupled to the frame, wherein the plurality of hydrophones and pressure Amd with RCE re: Final OA of 19 March 2021Page 5 of 8 Ser. No. 16/089,039sensors and the at least one inertial motion sensor are operatively coupled to a data interface. (Col.15, line 53 – Col.16, line 2, Col.3, line 47 – Col.4, line 22, Claim.4, Fig.4A-4B) Toennessen teaches equipment for measuring pressure mounted to the frame (Col.3, lines 56-58) does not explicitly teach pressure spatial gradient sensors.
El, in the same field of endeavor teaches pressure spatial gradient sensors (212). (Paragraph 55, Paragraph 52, Fig.2) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Toennessen to incorporate pressure spatial gradient sensors as taught by El in order to measure a particle velocity and/or a particle acceleration at a particular point and direction.

Toennessen teaches the invention as claimed but does not explicitly teach a method to control buoyancy via a buoyancy engine operatively coupled to the frame, wherein the buoyancy engine is configured to control the buoyancy of at least the frame, the plurality of hydrophones and pressure spatial gradient sensors, and the buoyancy engine

Charske, in the same field of endeavor teaches a method to control buoyancy via a buoyancy engine operatively coupled to the frame, wherein the buoyancy engine is configured to control the buoyancy of at least the frame, the plurality of hydrophones and pressure spatial gradient sensors, and the buoyancy engine. (Col.1, lines 64-68 and 10-12, Col.2, lines 21-23) Toennessen in view of El teaches a frame with hydrophones and 

Regarding claim 24, Toennessen teaches the invention as claimed but does not explicitly teach wherein the at least one mechanism that controls buoyancy comprises a chamber mounted to the frame.
Charske, in the same field of endeavor teaches wherein the at least one mechanism that controls buoyancy comprises a chamber mounted to the frame. (Abstract, Col.1, line 64 – Col.2, line 20, Col.5, lines 4-12) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Toennessen to incorporate wherein the at least one mechanism that controls buoyancy comprises a chamber mounted to the frame as taught by Charkse in order to largely eliminates the difficulties associated with external depth controllers and other equipment available heretofore. (Charske: Col.1, lines 28-60)

Regarding claim 25, Toennessen teaches wherein a buoyancy device (12 and 14) 10is offset from the central longitudinal axis. (Col.10, lines 36-43, Fig.4A-4B) Toennessen discloses in Fig.4A-4B an axis of symmetry and elements 12 and 14 (which are 
Charske, in the same field of endeavor teaches a buoyancy chamber (20). (Abstract, Col.1, line 64 – Col.2, line 20, Col.5, lines 4-12, Fig.1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Toennessen to incorporate a buoyancy chamber as taught by Charkse in order to largely eliminate the difficulties associated with external depth controllers and other equipment available heretofore. (Charske: Col.1, lines 28-60)

Regarding claim 26, Toennessen teaches pressure sensors (8) mounted to a frame. (Col.3, line 47 – Col.4, line 22, Fig.4A-4B) Toennessen teaches equipment for measuring pressure mounted to the frame (Col.3, lines 56-58) does not explicitly teach pressure spatial gradient sensors. Applicant discloses the limitation of “to acquire first-order spatial derivative measurements of a seismic pressure wavefield in three spatial directions, wherein the first-order spatial derivative measurements are sufficient for determination of second-order spatial derivatives of the seismic pressure wavefield for deghosting of seismic survey data to generate ghost-attenuated seismic survey data with improved representation of geologic features”, however this limitation is a mere case of intended use/desired outcome and is a negative limitation, and therefore has no patentable weight. 
El, in the same field of endeavor teaches pressure spatial gradient sensors (212). (Paragraph 55, Paragraph 52, Fig.2) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Toennessen to incorporate pressure spatial gradient sensors as taught by El in order to measure a particle velocity and/or a particle acceleration at a particular point and direction.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Toennessen in view of El, Charske and Welker (WO 2011106237 A2). 

Regarding claim 14, Toennessen teaches a cable operatively coupled to the frame (16-17, Fig.4A-4B) but doesn’t explicitly teach a wave glider operatively coupled to the cable.
Welker, in the same field of endeavor teaches a wave glider (72) operatively coupled to a cable. (Paragraph 3, Paragraph 20, Fig.4C, Fig.7) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Toennessen in view of El and Charske to incorporate a wave glider operatively coupled to a cable as taught by Welker in order to harvest energy from their environments.


Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645